Citation Nr: 1442975	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a right wrist fracture with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veteran's Law Judge at the St. Petersburg, Florida RO in August 2013.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination of his right wrist was in May 2009 and when a veteran claims that his condition is worse than when originally rated, and the available evidence is insufficiently contemporaneous for an adequate evaluation of his current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995).  During the Veteran's August 2013 Board hearing, he asserted his condition has worsened.  The Board finds that a new examination is necessary to reach a decision.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether he has received recent treatment for his right wrist disorder, request that he furnish signed release forms for any non-VA treatment, and take follow-up action to obtain any indicated records.  Any such records must be added to the claims file.

2.  Schedule the Veteran for an appropriate VA medical examination in order to ascertain the nature and severity of his residuals of a right wrist fracture.  The examiner must review the claims file in conjunction with the examination, and the examination should entail a complete medical history, clinical examination, and all pertinent diagnostic testing.  It should also include detailed range of motion studies of the right wrist and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the right wrist due to pain or flare-ups of pain, supported by adequate objective findings, or additional loss of right wrist motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.  All pertinent diagnoses should be fully set forth in a typewritten report.

3.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, readjudicate the Veteran's claim.  If any benefit sought by this appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a period of time in which to respond, before returning the claims folder to the Board for final review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



